Citation Nr: 0902082	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for migraine and 
muscle contraction headaches, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the service 
connected migraines and muscle contraction headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from February 1978 to 
November 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In April 2008, the Board remanded this case for additional 
evidentiary development.  The Board noted in the remand the 
schedular criteria for an increased rating for headaches as 
set out at 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has more broadly captioned the claim for service 
connection as a claim for an acquired psychiatric disorder, 
which encompasses the various diagnoses of record, with the 
exception of personality disorders as explained below.


FINDINGS OF FACT

1.  The appellant's migraine and muscle contraction headaches 
occur 1-2 times a month and last about 2 days, without 
photosensitivity, nausea, vomiting, diplopia, or aura; 
characteristic prostrating attacks occurring on an average 
once a month over the last several months are not shown.

2.  An acquired psychiatric disorder is not attributable to 
service or service connected disability, and has not been 
aggravated by service or service-connected disease or injury.


CONCLUSIONS OF LAW

1.  An evaluation greater than 10 percent for migraine and 
muscle contraction headaches is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.124a, Code 8100 (2008).
2.  An acquired psychiatric disorder was not incurred or 
aggravated in service, and is not proximately due to or 
aggravated by service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice must be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

In August 2003, VA received a claim for increase (headaches) 
and service connection (anxiety, chronic depression, and 
personality disorder).  Thereafter, and prior to the initial 
adverse adjudication, VA sent the appellant a VCAA letter 
dated October 2003.  The Board finds that the VCAA letter 
essentially complied with the statutory notice requirements 
set out above, except notice of the disability rating and 
effective date elements was not included therein.  More 
specifically, with respect to the claim for increase, the 
letter also failed to notify the appellant that to 
substantiate his claim the evidence may show the effect that 
the worsening of his condition has on his employment and 
daily life.  The letter further failed to notify the 
appellant that, if an increase in disability was found, the 
disability rating would be assigned in accordance with the 
applicable diagnostic code based on the nature of the 
symptoms of the condition, the severity and duration, and 
their impact upon employment and daily life.

Inadequate notice is presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant.  The record 
shows that the appellant was sent an SOC dated December 2004, 
which included the regulations on duty to notify and assist 
claimants; evidence necessary to substantiate claims for 
service connection on a direct basis and secondary service-
connection; and disability evaluation considerations, to 
include Diagnostic Code 8100.  The record further shows that 
the appellant was sent a notice of the disability rating and 
effective date elements of his claim in letters dated March 
2006 and April 2008.  Therein, VA notified the appellant 
that, in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  In an April 2008 
remand decision sent to the appellant, the Board provided 
notice to the appellant of the schedular criteria necessary 
to establish entitlement to an increase for headaches, 
including the provisions of Diagnostic Code 8100.  Also, at 
that time, the Board notified the appellant that his claims 
were remanded so that additional medical evidence could be 
obtained in support of his claims.  The RO subsequently 
readjudicated the claim in October 2008 and sent the 
appellant an SSOC dated the same notifying him of the 
evidence obtained/received and the actions taken.  The 
appellant has been afforded due process of law and has had 
the benefit of representation by an accredited veterans 
service organization throughout his appeal.  In view of the 
above, the Board finds no prejudice in the notice errors 
described above.

The Board is cognizant that, although notice provided through 
decisional documents and in SOCs does not satisfy VA's 
statutory duty to provide pre-adjudicatory notice, here the 
failure to provide such notice was not prejudicial because 
the appellant meaningfully participated in the continued 
development of his claim, to include receiving a Board remand 
so that the required medical evidence could be obtained.  
Vasquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008) 
(considering post adjudicatory notice and opportunity to 
develop the case in accessing whether presumed prejudice 
arising from preadjudicatory notice error was rebutted); 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (noting 
that the purpose of section 5103(a) is to afford "a claimant 
a meaningful opportunity to participate effectively in the 
processing of his or her claim").

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and post treatment records have been associated with 
the claims folder.  VA afforded the appellant VA examinations 
and requested opinions on his behalf.  The VA examinations 
appear adequate as they were conducted by skilled and trained 
professionals.  The reports of examination reflect a thorough 
review of the file and clinical records, and appropriate 
examination findings and conclusions.  Additionally, VA 
afforded the appellant the opportunity to appear for a 
hearing.  VA scheduled the appellant for a hearing in August 
2006; he failed to report without good cause for that 
hearing.  There is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes that the case may be 
considered without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

The appellant's headaches have been evaluated as 10 percent 
disabling under Diagnostic Code 8100, which provides as 
follows:  A 50 percent rating for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; a 30 percent evaluation for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; a 10 percent for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; and a 0 percent rating with 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

VA treatment records dated 2002 to 2003 show that, in 
November 2002, the appellant reported a history of morning 
nasal congestion with headaches once monthly and intermittent 
nasal bleeding.  The impression was rhinitis with a possible 
allergy component.  In July 2003, the appellant reported 
feeling sick with gas, dizziness, achiness, sinus headache, 
and nasal discharge.  The impression was "infection r/t 
green drainage."

On VA neurological examination in October 2003, the appellant 
reported history of headache pain, variably diagnosed as 
migraine and cluster-like headaches with some 
photosensitivity since 1982.  The appellant reported that 
headaches typically occur on weekends.  He described them as 
very tight head pain and pulsating pain.  Medications 
included propanolol and other analgesics.  The examiner noted 
that he was more recently described as having combination 
tension and migraine type headaches.

On VA psychiatric examination in November 2003, the appellant 
reported onset of headaches in the 1980's occurring 4-5 times 
a month, diminishing to one every couple months by 1988.  At 
present, he reported headaches occurring about once a month 
and that they "seem to be related to current stressful 
situations in life."  When the examiner asked that the 
appellant identify all symptoms of which he was concerned, 
"the veteran did not mention headaches until this evaluator 
asked about them."  In regards to employment, it was noted 
that the appellant was a special education teacher for 9 
years and it was too stressful.  He reported that he last 
worked in June 2002 and that he was currently in vocational 
rehabilitation.  The examiner commented that the appellant 
had "occasional headaches" and that they do not appear to 
interfere with his life significantly.  The examiner later 
commented that the appellant had longstanding intermittent 
headaches of migraine nature.

In June 2008, a VA examination was conducted.  The appellant 
reported headaches that worsen with stress occurring 1-2 
times a month and lasting about 2 days.  He further reported 
that they start at the right occiput and go to the right 
temple.  He described them as pounding headache with 
photosensitivity, eye pain, and seeing of halos before they 
start.  The appellant indicated that he requires emergency 
room attention 3-4 times a year for headaches, but he denied 
photosensitivity, nausea, vomiting, diplopia, or aura 
associated with headaches.

On VA psychiatric examination in June 2008, the appellant 
reported that his headaches were chronic and disabling, and 
that no medication has ever brought him relief.  He reported 
the various headache diagnoses, but did not discuss the 
frequency or duration of any current headache problems.  He 
reported that he has been working 15-20 hours a week in 
retail sales.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation for headaches under Diagnostic Code 8100.  The 
appellant is competent to report his headache symptoms.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board 
finds that his recent statements on VA examination in 2008 
concerning the severity, frequency, and duration of his 
headaches are not credible in the context of the entire 
record.  The evidence of record shows that the appellant 
reported headache and sought medical care on few occasions 
since 2002.  The appellant reported on VA examination in 
November 2003 that he has headaches occurring about once a 
month; he reported that they occur 1-2 times a month and 
require emergency room care 3-4 times a year during his VA 
examination in June 2008, but this is not supported by the 
evidence of record.  The evidence of record shows that the 
appellant did not report having recurrent or worsening 
headache problems during treatment or evaluation for other 
health conditions.  Notably, during a comprehensive history 
of past and present medical concerns in November 2003, the 
appellant did not mention headaches until asked by the 
examiner.  The Board finds that his silence when otherwise 
affirmatively speaking constitutes negative evidence.  Also, 
while all treatment records identified by the appellant have 
been requested and associated with the claims folder, the 
evidence includes no records of emergency room treatment.  
The lack of evidence of treatment may bear on the credibility 
of an appellant's assertions.  Savage v. Gober, 10 Vet.App. 
488 (1997).

In view of the above, the Board concludes that the weight of 
the evidence is against the claim for increase as 
characteristic prostrating attacks occurring on an average 
once a month over the last several months is not shown.  The 
appellant's characterization of his headaches and treatment 
thereof is not supported by the objective record, and the 
Board also finds that he lacks credibility; therefore, the 
Board assigns greater probative value to the objective 
evidence of record.  The Board finds that a uniform 
disability rating is warranted; there is no basis for 
"staged" ratings in this case.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, headaches are not shown to cause 
average industrial impairment in excess of that contemplated 
by the 10 percent evaluation or otherwise render application 
of the schedular criteria impractical.  This is especially so 
since the appellant has not required frequent hospitalization 
from the disability.  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



III. Service Connection

Initially, the Board notes the does not assert that his 
claimed psychiatric problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.  A personality disorder is not a disease within the 
meaning of legislation providing compensation. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for an acquired psychiatric disorder on a 
secondary basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively as it is more restrictive; it is not for 
application in the present claim.

In August 2003, the appellant submitted a claim for service 
connection.  He reported that he had been diagnosed by VA 
with an anxiety disorder, chronic depression, and personality 
disorder.

The appellant served on active duty from February 1978 to 
November 1986.  His service medical records are negative for 
any history, treatment, or diagnosis of a psychiatric 
disorder.  Examinations in March 1980, October 1980, October 
1983 and August 1986 disclosed that the psychiatric 
evaluation was normal.  He denied a history of depression, 
excessive worry and nervous trouble.

Report of VA examination dated May 1987 is negative for any 
history or diagnosis for a psychiatric disorder.

VA treatment records show that, in January 1988, the 
appellant was referred for a psychiatry evaluation by 
neurology.  The impression was depression, somatic 
preoccupation, and emotional instability.  The examiner noted 
that "The profile suggest many of the patient's symptoms may 
be related to emotional conflicts and 'stress'."  Counseling 
was recommended.  Subsequently, in 1988, the appellant was 
seen on a couple occasional for complaints of headache and 
depression.

VA treatment records show that the appellant presented to the 
VA Mental Health Clinic in March 1989 with complaints of 
depression and anxiety.  He reported that he had been having 
trouble since discharge from the Navy in 1986.  He was 
admitted from March to June.  By history, the appellant had 
adjustment problems since childhood, and he was seen by a 
psychologist in grade school.  Following testing, the 
diagnoses were adjustment disorder with depressed mood, 
schizoid personality, and passive aggressive personality.  An 
April 1989 vocational rehabilitation specialist noted 
depression and that the appellant had self-referred for 
vocational counseling.

VA treatment records dated 1989 to 1990, and 1994 to 1995, 
show mental health and vocational counseling.  In June 1990, 
past medical history included depression and mixed affective 
disorder.  A January 1994 note reflects that the appellant 
has increased anxiety and sought help.  In April 1994, the 
appellant was assessed with persistent anxiety.  In August 
1994, the appellant was assessed with an adjustment disorder 
with anxiety and depression after starting a new job as a 
special education teacher.  The record is mostly silent until 
2002.

VA treatment records show that, in November 2002, the 
appellant reported having anxiety symptoms that interfere 
with his job.  The diagnosis was anxiety and he was 
prescribed Lorazepam.  In March 2003, the appellant underwent 
a mental health consultation.  The assessment was social 
phobia and depressive disorder not otherwise specified (NOS) 
(Axis I), and personality disorder NOS.  It was noted that he 
was unable to find a job and had a break-up of his primary 
relationship.  A subsequent assessment in March 2003 reflects 
depressive disorder NOS, history of dysthymic disorder, and 
personality disorder NOS.  In an April 2003 treatment session 
for anxiety, depression, and interpersonal problems, the 
appellant reported that he quit his job in car sales because 
he was not making enough to justify his anxiety about the 
sales interactions.  It was noted that he was pursuing 
through vocational rehabilitation a job in computers.  VA 
treatment records dated from April to August 2003 show that 
the appellant was assessed with social phobia, depressive 
disorder NOS, and personality disorder NOS.  VA treatment 
records dated April 2003 note that the appellant had no 
psychosis.  VA treatment records dated August 2003 note that 
the appellant had problems with his siblings and school 
during his childhood.

On VA headache examination in October 2003, the examiner 
stated:  It is possible that some of his [veteran's] 
depression or anxiety were aggravated by his migraine 
headaches.  However, the examiner noted that based on the 
evaluations in the claims folder it appeared that his 
psychiatric problems were primary and not secondarily related 
to his headaches.

In November 2003, a VA psychiatric examination was conducted.  
The report of examination includes a comprehensive medical 
history taken from the appellant and the claims folder, 
examination findings, and diagnoses.  The diagnoses were 
dysthymic disorder NOS, and personality disorder with 
passive-aggressive and mild paranoid traits.  By history, 
onset of psychiatric problems was soon after service 
discharge.  The examiner concluded that his symptoms were not 
secondary to migraine headaches.  The examiner commented that 
the occasional headaches were "more likely to be related or 
secondary to his personality problem" and that his 
personality disorder included mild anxiety, and dysthymia or 
depression.  The examiner noted that the appellant's 
personality disorder may cause somatic symptoms, such as, 
migraines, and emotional symptoms, such as, anxiety and 
depression.  The examiner indicated that the he believed that 
the appellant's headaches were secondary to his personality 
disorder and related to his mild emotional problems.

In June 2008, a VA psychiatric examination was conducted.  By 
history, the appellant was depressed on-and-off since service 
and he described adjustment difficulties during his 
childhood.  The diagnoses were dysthymic disorder and 
personality disorder with passive-aggressive personality 
traits.  The examiner opined that there is no a causal 
relationship between service-connected headaches and 
dysthymic disorder, and indicated that there was a less than 
50 percent probability that headaches are the cause of 
depression.  He indicated that the appellant's depression or 
general dysphoria may be exacerbated when he is in the throes 
of an acute headache, but noted that this was not a cause-
and-effect relationship.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for an acquired psychiatric disorder.  An acquired 
psychiatric disorder, such as, depression or anxiety, is not 
shown in service and has not been attributed to service by 
reliable evidence.  Rather, when examined, the psychiatric 
system was normal and he denied a relevant history at 
separation.  The record shows that the appellant was seen for 
depression in January 1988, which was attributed to current 
emotional conflicts and stress.  VA examinations in November 
2003 and June 2008 reflect a diagnosis for dysthymic 
disorder, which was reported as unrelated to service-
connected headaches.  No causal relationship is shown between 
headaches and post service onset of psychiatric symptoms.  
Also, aggravation of dysthymia or anxiety by service-
connected headaches is not established.  While the October 
2003 VA examiner indicated that it was possible that 
depression or anxiety were aggravated by headaches, and the 
June 2008 VA examiner reported that depression and general 
dysphoria may be exacerbated during a headache, these 
opinions are speculative.  Speculative medical opinions 
cannot support a grant of service connection.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection for a personality disorder is not 
warranted as this is not a disease within the meaning of the 
applicable law.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, the claim is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for migraine and muscle contraction 
headaches is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


